GAUDIN, Judge,
dissenting in part.
This accident occurred on a major highway when a horse suddenly and unexpectedly appeared in front of a motorist proceeding at 40 to 50 miles per hour. The driver, Shelly Clement, was found to be 49 per cent responsible because of fog she described as “medium.”
Ms. Clement testified that she could see “... a little bit past the headlights.” She said that she saw a “white patch” and that she lifted her foot from the accelerator, but that her car struck an object later identified as a horse.
The medium fog and limited visibility notwithstanding, the jury’s finding of 49 per cent negligence on Ms. Clement’s part was clearly wrong. She did not collide with a slow-moving or even stopped vehicle but with a negligently-freed animal needless to say devoid of any warning devices.